 1   JOHN E. HILL (SBN 45338)
     john.hill@hill-law-offices.com
 2   DENISE MEJLSZENKIER (SBN215166)
     d.mejl@hill-law-offices.com
 3   LAW OFFICES OF JOHN E. HILL
     A PROFESSIONAL CORPORATION
 4   333 Hegenberger Road, Suite 500
     Oakland, California 94621
 5   Telephone: (510) 588-1000
     Fax: (510) 633-2504
 6
     Attorneys for Plaintiffs
 7   WILLIAM JEFF HOLLEY & PHILLIP CALVIN
 8
                                UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10
                                         SAN FRANCISCO DIVISION
11
12
13                                                 )     Case No. 16-CV-05475-WHO
     WILLIAM JEFF HOLLEY;                          )
14   PHILLIP CALVIN;                               )       STIPULATION AND
                                                   )       ORDER TO CONTINUE HEARING
15                         Plaintiffs,             )       DATE AND BRIEFING SCHEDULE
                                                   )         ON DEFENDANT TECHTRONIC
16   vs.                                           )        INDUSTRIES NORTH AMERICA,
                                                   )            INC., AND ONE WORLD
17   TECHTRONIC INDUSTRIES NORTH                   )       TECHNOLOGIES, INC.’S MOTION
     AMERICA, INC., a corporation; ONE             )          FOR SUMMARY JUDGMENT
18   WORLD TECHNOLOGIES, INC.,                     )
     and DOES 1 through 500;                       )
19                                                 )     Honorable William H. Orrick
                           Defendants.             )
20                                                 )
21
            It is hereby stipulated by and between the parties, Plaintiffs WILLIAM JEFF HOLLEY
22
      and PHILLIP CALVIN and Defendants TECHTRONIC INDUSTRIES NORTH AMERICA,
23
      INC., and ONE WORLD TECHNOLOGIES, INC., by and through their respective attorneys of
24
      record, to continue the hearing date and extend the briefing schedule on Defendant
25
      TECHTRONIC INDUSTRIES NORTH AMERICA, INC., and ONE WORLD
26
      TECHNOLOGIES, INC.’s Motion for Summary Judgment.
27
28
     STIPULATION AND ORDER TO CONTINUE HEARING DATE AND BRIEFING SCHEDULE
     ON DEFENDANT TECHTRONIC INDUSTRIES NORTH AMERICA, INC., and ONE WORLD
     TECHNOLOGIES, INC. MOTION FOR SUMMARY JUDGMENT
                                                                                                 1
 1         WHEREAS on October 10, 2018, Defendants TECHTRONIC INDUSTRIES NORTH
 2   AMERICA, INC., and ONE WORLD TECHNOLOGIES, INC.'s filed a Motion for Summary
 3   Judgment to be heard on November 14, 2018, at 2:00pm., and as such, pursuant to Civil L.R.
 4   7.3 any opposition would be due October 24, 2018, and any reply thereto would be due by
 5   October 31, 2018.
 6
 7         WHEREAS attorney for plaintiffs who would be preparing the opposition, Denise
 8   Mejlszenkier, went on a preplanned vacation from October 13, 2018, to October 22, 2018.
 9
10         WHEREAS the parties agree that, due to a conflict with Plaintiff's counsel's schedule and
11   availability, further time is necessary for briefing on Defendants TECHTRONIC INDUSTRIES
12   NORTH AMERICA, INC., and ONE WORLD TECHNOLOGIES, INC.'s Motion for
13   Summary Judgment.
14
15         NOW, THEREFORE, IT IS HEREBY JOINTLY STIPULATED, by and between the
16   parties through their respective counsel of record, and subject to the Court's approval, as
17   follows:
18
19         1.      That the hearing on Defendants TECHTRONIC INDUSTRIES NORTH
20   AMERICA, INC., and ONE WORLD TECHNOLOGIES, INC.'s Motion for Summary
21   Judgment be continued to November 28, 2018, at 2:00PM.
22
23         2.      Plaintiffs’ Opposition and Defendant’s reply shall be due filed and served in
24   accordance with the Local Rules based on the new hearing date.
25   //
26   //
27   //
28
     STIPULATION AND ORDER TO CONTINUE HEARING DATE AND BRIEFING SCHEDULE
     ON DEFENDANT TECHTRONIC INDUSTRIES NORTH AMERICA, INC., and ONE WORLD
     TECHNOLOGIES, INC. MOTION FOR SUMMARY JUDGMENT
                                                                                                   2
 1         SO STIPULATED
 2
 3   DATED: October 16, 2018                   LAW OFFICES OF JOHN E. HILL
                                               A Professional Corporation
 4
                                        By:     /S/
                                               ______________________
 5                                             JOHN E. HILL
                                               DENISE MEJLSZENKIER
 6                                             Attorneys for Plaintiffs
                                               WILLIAM JEFF HOLLEY and
 7                                             PHILLIP CALVIN
 8
     DATED: October 17, 2018                   RILEY SAFER HOLMES & CANCILA LLP
 9
10                                      By:    __________________________________
                                               LANCE C. CIDRE
11                                             Attorney for Defendants
                                               TECHTRONIC INDUSTRIES NORTH
12                                             AMERICA, INC., and ONE WORLD
                                               TECHNOLOGIES, INC.
13
14                                              ORDER
15         Good cause appearing, from the Stipulation and the accompanying Declaration of John E.
16   Hill, it is SO ORDERED as follows:
17
18         1.     The hearing on Defendants TECHTRONIC INDUSTRIES NORTH AMERICA,
19   INC., and ONE WORLD TECHNOLOGIES, INC.'s Motion for Summary Judgment be
20   continued to November 28, 2018, at 2:00pm.
21
22         2.     Plaintiffs’ Opposition and Defendant’s Reply are to be filed in accordance with
23   the Local Rules based on the new hearing date.
24         SO ORDERED
25          October 17, 2018
     Dated: __________________                 _______________________________________
                                               HONORABLE WILLIAM H. ORRICK
26                                             UNITED STATES DISTRICT JUDGE FOR THE
27                                             NORTHERN DISTRICT OF CALIFORNIA

28
     STIPULATION AND ORDER TO CONTINUE HEARING DATE AND BRIEFING SCHEDULE
     ON DEFENDANT TECHTRONIC INDUSTRIES NORTH AMERICA, INC., and ONE WORLD
     TECHNOLOGIES, INC. MOTION FOR SUMMARY JUDGMENT
                                                                                                    3
